        Case 3:18-md-02843-VC Document 611-1 Filed 02/05/21 Page 1 of 1




Lesley E. Weaver (SBN 191305)                 Derek W. Loeser (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP                    KELLER ROHRBACK L.L.P.
555 12th Street, Suite 1600                   1201 Third Avenue, Suite 3200
Oakland, CA 94607                             Seattle, WA 98101
Tel.: (415) 445-4003                          Tel.: (206) 623-1900
Fax: (415) 445-4020                           Fax: (206) 623-3384
lweaver@bfalaw.com                            dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC


This document relates to:                         PLAINTIFFS’ MOTION TO COMPEL
                                                  PRODUCTION OF DOCUMENTS
ALL ACTIONS                                       RELATED TO FACEBOOK’S APP
                                                  DEVELOPER INVESTIGATION



                               REDACTED IN ITS ENTIRETY




PLAINTIFFS’ MOTION TO COMPEL                  1                                 MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
